Exhibit 10.2

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is executed as of October 8, 2020 by
and between Jaguar Health, Inc., a Delaware corporation (the “Company”), and
Iliad Research and Trading, L.P., a Utah limited partnership, its successors
and/or assigns (“Holder”).

 

A.                                    Pursuant to that certain Exchange
Agreement, dated as of September 1, 2020, the Company issued (i) 842,500 shares
(the “Series C Preferred Shares”) of the Company’s Series C Perpetual Preferred
Stock, $0.0001 par value per share, established pursuant to that certain “Series
C Certificate of Designation” defined below (the “Series C Preferred Stock”) and
(ii) 842,500 shares (the “Series D Preferred Shares” and, together with the
Series C Preferred Shares, the “September Exchange Shares”) of the Company’s
Series D Perpetual Preferred Stock, $0.0001 par value per share, established
pursuant to that certain “Series D Certificate of Designation” defined below
(the “Series D Preferred Stock”), to Holder.

 

B.                                    Subject to the terms of this Agreement,
Holder and the Company desire to exchange (such exchange is referred to as the
“October Share Exchange”) 285,000 shares of Series C Preferred Stock (the
“Original Shares”) for (i) 250,000 shares (the “October Exchange Shares”) of
voting common stock, par value $0.0001 per share (the “Common Stock”) and (ii)
pre-funded warrants to purchase 7,057,692 shares of Common Stock (the “October
Exchange Warrants” and, together with the October Exchange Shares and the shares
of Common Stock issuable upon exercise of the October Exchange Warrants, the
“October Exchange Securities”).  The October Share Exchange will consist of
Holder surrendering the Original Shares in return for the October Exchange
Securities. Other than the surrender of the Original Shares, no consideration of
any kind whatsoever shall be given by Holder to the Company in connection with
this Agreement.

 

C.                                    This Agreement, the October Exchange
Securities, the Secretary’s Certificate (as defined below), and any other
documents, agreements, or instruments entered into or delivered in connection
with this Agreement, or any amendments to any of the foregoing, are collectively
referred to as the “Exchange Documents”.

 

D.                                    Pursuant to the terms and conditions
hereof, Holder and the Company agree to exchange the Original Shares for the
October Exchange Securities.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:

 

1.                                      Issuance of October Exchange Securities;
Cancellation of Original Shares. Upon execution of this Agreement, Holder will
surrender the Original Shares to the Company and relinquish any and all other
rights Holder may have under the Original Shares, and the Company will issue to
Holder the October Exchange Shares and October Exchange Warrants. The form of
October Exchange Warrant is annexed hereto as Exhibit A. The Company and Holder
agree that upon surrender of the Original Shares (a) each of the Original Shares
will be cancelled and of no further force and effect and (b) Holder shall take
all action reasonably requested by the Company to effectuate the foregoing.

 

2.                                      Closing. Subject to the satisfaction (or
written waiver) of the conditions set forth in Section 6 and Section 7 below,
the closing of the transaction contemplated hereby (the “Closing”) along with
the delivery of the October Exchange Shares, the October Exchange Warrants and
the other Exchange Documents shall occur on the date that is mutually agreed to
by the Company and Holder (the “Closing Date”) by means of the exchange by
express courier and email of .pdf documents, but shall be deemed to have
occurred at the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.
Upon Closing, any

 

--------------------------------------------------------------------------------



 

and all obligations of the Company to Holder under the Original Shares shall be
fully satisfied, the Original Shares shall be cancelled, and Holder will have no
remaining rights, powers, privileges, remedies or interests under the Original
Shares.

 

3.                                      Representations, Warranties and
Covenants of Holder. Holder represents, warrants, and covenants to the Company
that:

 

3.1.                            Investment Purpose. Holder is acquiring the
October Exchange Securities for its own account for investment only and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act of 1933, as amended (the “Securities Act”).

 

3.2.                            Authorization; Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of Holder and
is a valid and binding agreement of Holder enforceable in accordance with its
terms.

 

3.3.                            No Violation. The October Share Exchange as
contemplated herein will not violate or breach the terms of any other agreement
by which Holder is bound.

 

3.4.                            Original Shares.  Holder has not previously
transferred the Original Shares (nor agreed to do so) and to the best of its
knowledge has exclusive good and marketable right, title and interest (legal and
beneficial) in and to all of the Original Shares. Holder has not placed any
liens, pledges, security interests, charges, claims, or encumbrances of any kind
on the Original Shares except as may apply as a result of applicable securities
laws.

 

3.5.                            Additional Representations and Warranties of
Holder.  Holder is acquiring the October Exchange Securities for investment for
such Holder’s own account, and not with a view to, or for resale in connection
with, any distribution thereof, and Holder has no present intention of selling
or distributing the October Exchange Securities.  Holder has had an opportunity
to discuss the Company’s business, management and financial affairs with its
management and to obtain any additional information which Holder has deemed
necessary or appropriate for deciding whether or not to acquire the October
Exchange Securities, including an opportunity to receive, review and understand
the information set forth in the Company’s financial statements, capitalization
and other business information as Holder deems prudent. Holder acknowledges that
no other representations or warranties, oral or written, have been made by the
Company or any agent thereof except as set forth in this Agreement.  Holder is
aware that no federal, state or other agency has made any finding or
determination as to the fairness of the investment, nor made any recommendation
or endorsement of the October Exchange Securities.  Holder has such knowledge
and experience in financial and business matters, including investments in other
emerging growth companies that such individual or entity is capable of
evaluating the merits and risks of the investment in the October Exchange
Securities and it is able to bear the economic risk of such investment.  Holder
has such knowledge and experience in financial and business matters that such
individual is capable of utilizing the information made available in connection
with the acquisition of the October Exchange Securities, of evaluating the
merits and risks of an investment in the October Exchange Securities and of
making an informed investment decision with respect to the October Exchange
Securities. Holder is aware that there is currently no public market for the
October Exchange Warrants and that there is no guarantee that a public market
will develop at any time in the future.

 

4.                                      Representations, Warranties, and
Covenants of the Company. The Company hereby makes the representations set forth
below and covenants and agrees as follows to Holder (in addition to those set
forth elsewhere herein) with respect to itself, as applicable:

 

--------------------------------------------------------------------------------



 

4.1.                            Organization and Qualification. The Company has
been duly organized, validly exists and is in good standing under the laws of
the State of Delaware. The Company has full corporate power and authority to
enter into this Agreement and this Agreement has been duly and validly
authorized, executed and delivered by the Company and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement may be limited by the United States
Bankruptcy Code and laws effecting creditors’ rights, generally. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified would not reasonably be expected to have a material adverse effect
on Company’s business, assets, properties, operations or financial condition or
its ability to perform is obligations hereunder (a “Material Adverse Effect”).

 

4.2.                            Authorization, Enforcement, Compliance with
Other Instruments. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
October Exchange Securities, and each of the other Exchange Documents and to
issue the October Exchange Securities in accordance with the terms hereof, (ii)
the execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the October Exchange Securities, have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Exchange Documents have been duly executed and delivered
by the Company, (iv) this Agreement and the October Exchange Securities
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, (v) except for the submission of a
Nasdaq Listing of Additional Shares notification form with respect to the
October Exchange Securities to the Nasdaq Stock Market, no further
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of the Company is required to be obtained by the
Company for the issuance of the October Exchange Securities to Holder or the
entering into of the Exchange Documents, and (vi) the Company’s signatory has
full corporate or other requisite authority to execute the Exchange Documents
and to bind the Company. The Company’s Board of Directors has duly adopted a
resolution authorizing this Agreement and the other Exchange Documents and
ratifying their terms, as indicated by the Secretary’s Certificate.

 

4.3.                            Issuance of October Exchange Securities. The
issuance of the October Exchange Shares is duly authorized, and when issued and
delivered by the Company pursuant to the terms of this Agreement against receipt
of the consideration provided for in this Agreement, will be validly issued,
fully paid and non-assessable. The October Exchange Warrants have been duly
authorized for issuance, and when issued and delivered by the Company pursuant
to the terms of this Agreement against receipt of the consideration provided for
in this Agreement, the October Exchange Warrants will be valid and binding
obligations of the Company, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers) and to the effect of general principles of equity, including without
limitation concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law).

 

4.4.                            No Conflicts. The execution and delivery of the
Exchange Documents by the Company, the issuance of the October Exchange
Securities in accordance with the terms hereof, and the consummation by the
Company of the other transactions contemplated by the Exchange Documents do not
and will not conflict with or result in a breach by the Company of any of the
terms or provisions of, or constitute a default under (i) the Company’s
formation documents or bylaws, each as currently in effect, (ii) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
including, without limitation, any listing

 

--------------------------------------------------------------------------------



 

agreement for the Company’s common stock, except (1) as to which requisite
consents have been obtained and (2) otherwise as would not reasonably be
expected to have a Material Adverse Effect, or (iii) any existing applicable
law, rule, or regulation or any applicable decree, judgment, or order of any
court, United States federal, state or foreign regulatory body, administrative
agency, or other governmental body having jurisdiction over Company or any of
Company’s properties or assets, except as would not reasonably be expected to
have a Material Adverse Effect.

 

4.5.                            Common Stock Registered. The Company has
registered its voting common stock, par value $0.0001 per share (the “Common
Stock”), under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the Exchange Act.

 

4.6.                            SEC Documents: Financial Statements. None of the
Company’s filings filed with the United States Securities and Exchange
Commission (the “SEC”) contained, at the time they were filed, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not materially misleading. The
Company has not consummated any financing transaction that has not been
disclosed in a periodic filing or current report with the SEC under the Exchange
Act. Except with respect to the quarterly report on Form 10-Q for the quarter
ended March 31, 2019, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the Exchange Act on a timely basis or has received a valid extension of
such time of filing and has filed any such report, schedule, form, statement or
other document prior to the expiration of any such extension.

 

4.7.                            Not a Shell Company. The Company is not, nor has
it been at any time in the previous twelve (12) months, a “Shell Company,” as
such type of “issuer” is described in Rule 144(i)(1) under the Securities Act.

 

4.8.                            Brokers. The Company agrees that it will not
incur any brokerage commission, placement agent or finder’s fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

4.9.                            Absence of Litigation. Except as disclosed by
the Company in Schedule 4.10 or in a periodic filing or current report with the
SEC under the Exchange Act, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock, or any of the Company’s subsidiaries, which would reasonably
be expected to have a Material Adverse Effect.

 

4.10.                     No Additional Consideration. The Company has not
received any cash or property consideration in any form whatsoever for entering
into this Agreement, other than the surrender of the Original Shares.

 

4.11.                     Recitals.  All of the information, facts and
representations set forth in the Recitals section of this Agreement are in all
material respects true and accurate as of the date hereof and are incorporated
as representations and warranties of the Company as if set forth in this Section
4.

 

4.12.                     Sufficient Contacts. The Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Exchange Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.1 below, shall be applicable to the
Exchange Documents and the transactions contemplated therein.

 

--------------------------------------------------------------------------------



 

4.13.                     Due Diligence. The Company has performed due diligence
and background research on Holder and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters the Company may consider relevant to the undertakings and
relationships contemplated by the Exchange Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. In addition, Holder is involved in ongoing
litigation with the SEC regarding whether or not it needs to be registered as a
broker-dealer (see SEC Civil Case No. 1:20-cv-05227 (N.D. Ill.)). The Company,
being aware of the matters described in this Section 4.13, acknowledges and
agrees that such matters, or any similar matters, have no bearing on the
transactions contemplated by the Exchange Documents and covenants and agrees it
will not use any such information as a defense to performance of its obligations
under the Exchange Documents or in any attempt to avoid, modify or reduce such
obligations.

 

4.14.                     Registration Statement. The Company has prepared and
filed a registration statement on Form S-3 (the “Registration Statement”) in
conformity with the requirements of the Securities Act, which became effective
on September 23, 2020 (the “Effective Date”), including a base prospectus (the
“Base Prospectus”), and such amendments and supplements thereto as may have been
required to the date of this Agreement and will file a supplement to the Base
Prospectus complying with Rule 424(b) of the Securities Act upon issuance of the
October Exchange Securities (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”). The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the SEC and no proceedings for that purpose
have been instituted or, to the knowledge of the Company, are threatened by the
SEC. At the time the Registration Statement and any amendments thereto became
effective, and at the date hereof, the Registration Statement and any amendments
thereto conformed and will conform in all material respects to the requirements
of the Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendments or supplements thereto, at the time the Prospectus or any
amendment or supplement thereto was issued and at the date hereof, conformed and
will conform in all material respects to the requirements of the Securities Act
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company was at the time of the filing of the Registration Statement eligible to
use Form S-3.

 

5.                                      Company Covenants. Until all of the
Company’s obligations under all of the Exchange Documents are paid and performed
in full, or within the timeframes otherwise specifically set forth below, the
Company, as applicable, will at all times comply with the following covenants:
(i) so long as Holder beneficially owns any October Exchange Securities and for
at least twenty (20) Trading Days thereafter, the Company will timely file on or
before the applicable deadline all reports required to be filed with the SEC
pursuant to Sections 13 or 15(d) of the Exchange Act, and will take all
reasonable action under its control to ensure that adequate current public
information with respect to the Company, as required in accordance with Rule 144
of the Securities Act, is publicly available, and until a Fundamental
Transaction (as defined below) will not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination; (ii) until a
Fundamental Transaction, the Common Stock shall be listed or quoted for trading
on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; and (iii) until a
Fundamental Transaction, trading in the Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on the
Company’s principal trading market.  For purposes of this Section 5,
“Fundamental Transaction” means that (a) (i) the Company shall, directly or
indirectly, in one or more related transactions, consolidate

 

--------------------------------------------------------------------------------



 

or merge with or into (whether or not the Company or any of its subsidiaries is
the surviving corporation) any other person or entity, or (ii) the Company
shall, directly or indirectly, in one or more related transactions, sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other person or entity, or
(iii) the Company or any of its subsidiaries shall, directly or indirectly, in
one or more related transactions, allow any other person or entity to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of voting stock of the Company (not including any
shares of voting stock of the Company held by the person or persons making or
party to, or associated or affiliated with the persons or entities making or
party to, such purchase, tender or exchange offer), or (iv) the Company shall,
directly or indirectly, in one or more related transactions, consummate a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with any other person or entity whereby such other person or entity
acquires more than 50% of the outstanding shares of voting stock of the Company
(not including any shares of voting stock of the Company held by the other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (v) the Company shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of the Company’s Common Stock, or (b)  any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of the Company.

 

6.                                      Conditions to the Company’s Obligation
to Exchange. The obligation of the Company hereunder to exchange the Original
Shares for the October Exchange Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions:

 

6.1.                            Holder shall have executed and delivered this
Agreement to the Company.

 

6.2.                            All representations and warranties of Holder set
forth herein shall be true and correct.

 

6.3.                            Holder shall have surrendered the Original
Shares to the Company.

 

7.                                      Conditions to Holder’s Obligation to
Exchange. The obligation of Holder hereunder to exchange the Original Shares at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for
Holder’s sole benefit and may be waived by Holder at any time in its sole
discretion:

 

7.1.                            The Company shall have executed and delivered
this Agreement, the October Exchange Shares and the October Exchange Warrants to
Holder.

 

7.2.                            All representations and warranties of the
Company set forth herein shall be true and correct.

 

8.                                      Miscellaneous. The provisions set forth
in this Section 8 shall apply to this Agreement, as well as all other Exchange
Documents as if these terms were fully set forth therein.

 

8.1.                            Arbitration of Claims. The parties shall submit
all claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other Transaction Document or any other agreement between the
parties and their affiliates or any Claim relating to the relationship of the
parties to

 

--------------------------------------------------------------------------------



 

binding arbitration pursuant to rules of the American Arbitration Association.
Within seven (7) calendar days of initiation of arbitration by either party,
Holder will provide a list of five (5) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) arbitrators, the “Proposed
Arbitrators”). Within five (5) calendar days after Holder has submitted to the
Company the names of the Proposed Arbitrators, the Company must select by
written notice to Holder, one (1) of the Proposed Arbitrators to act as the
arbitrator. If the Company fails to select one of the Proposed Arbitrators in
writing within such 5-day period, then Holder may select the arbitrator from the
Proposed Arbitrators by providing written notice of such selection to the
Company. The arbitrator shall be instructed to complete and shall complete the
arbitration within six (6) months of commencement and shall only allow limited
discovery on issues directly related to the applicable Claims. The parties
hereby acknowledge and agree that the arbitration provisions set forth in this
Section 8.1 (the “Arbitration Provisions”) are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, the Company represents, warrants and covenants that
the Company has reviewed the Arbitration Provisions carefully, consulted with
legal counsel about such provisions (or waived its right to do so), understand
that the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agree to the terms and
limitations set forth in the Arbitration Provisions, and that the Company will
not take a position contrary to the foregoing representations. The Company
acknowledges and agrees that Holder may rely upon the foregoing representations
and covenants of the Company regarding the Arbitration Provisions.

 

8.2.                            Governing Law; Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Utah
without regard to the principles of conflict of laws. Each party consents to and
expressly agrees that the exclusive venue for arbitration of any dispute arising
out of or relating to this Agreement or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties’
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, each party hereto submits to the exclusive jurisdiction of any state
or federal court sitting in Salt Lake County, Utah in any proceeding arising out
of or relating to this Agreement and agrees that all Claims in respect of the
proceeding may only be heard and determined in any such court and hereby
expressly submits to the exclusive personal jurisdiction and venue of such court
for the purposes hereof and expressly waives any claim of improper venue and any
claim that such courts are an inconvenient forum. Each party hereto hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to its address as set forth in Section 8.16
below, such service to become effective ten (10) days after such mailing.

 

8.3.                            Successors and Assigns; Third Party
Beneficiaries. This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto. Except as otherwise
expressly provided herein, no person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

8.4.                            Pronouns.  All pronouns and any variations
thereof in this Agreement refer to the masculine, feminine or neuter, singular
or plural, as the context may permit or require.

 

8.5.                            Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument. The parties hereto confirm
that any electronic copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

8.6.                            Headings. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

--------------------------------------------------------------------------------



 

8.7.                            Severability. Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such provision shall be modified
to achieve the objective of the parties to the fullest extent permitted and such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction.

 

8.8.                            Entire Agreement. This Agreement, together with
the other Exchange Documents, constitutes and contains the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements
and understandings between Holder, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor
Holder makes any representation, warranty, covenant or undertaking with respect
to such matters. For the avoidance of doubt, all prior term sheets or other
documents between the Company and Holder, or any affiliate thereof, related to
the transactions contemplated by the Exchange Documents (collectively, “Prior
Agreements”), that may have been entered into between the Company and Holder, or
any affiliate thereof, are hereby null and void and deemed to be replaced in
their entirety by the Exchange Documents. To the extent there is a conflict
between any term set forth in any Prior Agreement and the term(s) of the
Exchange Documents, the Exchange Documents shall govern.

 

8.9.                            Amendment. Any amendment, supplement or
modification of or to any provision of this Agreement, shall be effective only
if it is made or given by an instrument in writing (excluding any email message)
and signed by the Company and Holder.

 

8.10.                     No Waiver. No forbearance, failure or delay on the
part of a party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. Any waiver of any provision of
this Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.

 

8.11.                     Assignment. Notwithstanding anything to the contrary
herein, the rights, interests or obligations of the Company hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of Holder, which consent may be withheld at
the sole discretion of Holder; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, Holder shall not unreasonably withhold, condition or delay such
consent. This Agreement or any of the severable rights and obligations inuring
to the benefit of or to be performed by Holder hereunder may be assigned by
Holder to a third party, including its financing sources, in whole or in part.

 

8.12.                     No Strict Construction. The language used in this
Agreement is the language chosen mutually by the parties hereto and no doctrine
of construction shall be applied for or against any party.

 

8.13.                     Attorneys’ Fees.  In the event of any action at law or
in equity to enforce or interpret the terms of this Agreement or any of the
other Exchange Documents, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the reasonable and
documented out of pocket attorneys’ fees and expenses paid by such prevailing
party in

 

--------------------------------------------------------------------------------



 

connection with the litigation and/or dispute without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses.  Nothing herein shall restrict or impair a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

8.14.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER EXCHANGE DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND
VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

8.15.                     Further Assurances. Each party shall do and perform or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.16.                     Notices. Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Trading Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Trading Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five (5)
calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to the Company:

 

Jaguar Health, Inc.

Attn: Lisa A. Conte

200 Pine Street, Suite 400

San Francisco, CA 94104

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Don Reinke
101 Second Street, Suite 1800
San Francisco, CA, 94105-3659

 

If to Holder:

 

Iliad Research and Trading, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

--------------------------------------------------------------------------------



 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

8.17.                     Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement for the maximum time allowable by applicable law.

 

8.18.                     Transaction Fees. Except as otherwise set forth
herein, each party shall be responsible for its own attorneys’ fees and other
costs and expenses associated with documenting and closing the transaction
contemplated by this Agreement.

 

8.19.                     Specific Performance. The Company and Holder
acknowledge and agree that irreparable damage would occur in the event that any
provision of this Agreement or any of the other Exchange Documents were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without (except as specified in the Arbitration Provisions) the
necessity to post a bond, to prevent or cure breaches of the provisions of this
Agreement or such other Exchange Document and to enforce specifically the terms
and provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. For the avoidance of doubt,
in the event Holder seeks to obtain an injunction from a court or an arbitrator
against the Company or specific performance of any provision of any Exchange
Document, such action shall not be a waiver of any right of Holder under any
Exchange Document, at law, or in equity, including without limitation its rights
to arbitrate any Claim pursuant to the terms of the Exchange Documents, nor
shall Holder’s pursuit of an injunction prevent Holder, under the doctrines of
claim preclusion, issues preclusion, res judicata or other similar legal
doctrines, from pursuing other Claims in the future in a separate arbitration.

 

8.20.                     Time is of the Essence. Time is expressly made of the
essence of each and every provision of this Agreement and the Exchange
Documents.

 

8.21.                     Voluntary Agreement. Each of the Company and Holder
has carefully read this Agreement and each of the other Exchange Documents and
has asked any questions needed for such party to understand the terms,
consequences and binding effect of this Agreement and each of the other Exchange
Documents and fully understand them. Each of the Company and Holder has had the
opportunity to seek the advice of an attorney of such party’s choosing, or has
waived the right to do so, and is executing this Agreement and each of the other
Exchange Documents voluntarily and without any duress or undue influence by the
other party or anyone else.

 

[Remainder of the page intentionally left blank; signature page to follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Exchange Agreement to be duly executed on its behalf (if an entity, by one of
its officers thereunto duly authorized) as of the date first above written.

 

 

HOLDER:

 

 

 

ILIAD RESEARCH AND TRADING, L.P.

 

 

 

By: Iliad Management, L.L.C., its General Partner

 

 

 

By: Fife Trading, Inc., its Manager

 

 

 

 

 

By: 

/s/ John M. Fife

 

 

John M. Fife, President

 

 

 

 

 

COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

 

By: 

/s/ Lisa A. Conte

 

Name: Lisa A. Conte

 

Title: President & CEO

 

 

ATTACHMENTS:

 

Disclosure Schedule

Exhibit A                                             Form of Pre-Funded Warrant

 

--------------------------------------------------------------------------------